1    HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
2    HANNAH LABAREE, # 294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Attorneys for Defendant
5    Sherwana Lynn Marcus
6
                               IN THE UNITED STATES DISTRICT COURT
7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                   )   Case No. 2:19-cr-95 TLN
                                                 )
10                   Plaintiff,                  )   STIPULATION AND ORDER TO CONTINUE
                                                 )   STATUS CONFERENCE, AND TO EXCLUDE
11           vs.                                 )   TIME
                                                 )
12   SHERWANA LYNN MARCUS                        )   Date: March 5, 2020
                                                 )   Time: 9:30 a.m.
13                   Defendant.                  )   Judge: Hon. Troy L. Nunley
                                                 )
14                                               )
15
16          IT IS HEREBY STIPULATED by and between the parties hereto through their
17   respective counsel, U.S. Attorney McGregor Scott, through Assistant United States Attorney
18   Miriam Hinman, attorney for Plaintiff, and Federal Defender Heather Williams, through
19   Assistant Federal Defender Hannah Labaree, attorney for defendant Sherwana Marcus, that the
20   previously-scheduled status conference date of March 5, 2020, be vacated and the matter be set
21   for status conference on April 2, 2020 at 9:30 a.m, at the defendant’s request.
22          The defense requires further time for investigations and review of discovery. On August
23   23, 2019, the government produced over 13,000 pages of discovery, after entry of the parties’
24   stipulated protective order, on August 9, 2019. To date, undersigned counsel has received six
25   discovery productions, comprising over 14,000 Bates-stamped pages of discovery. There is a
26   protective order in place in this case which bars Ms. Marcus from possessing certain categories
27   of discovery, thus requiring defense counsel to review those materials in person with Ms.
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue                            -1-
1    Marcus. As such, undersigned counsel requires additional time to review discovery and meet
2    with Ms. Marcus. Additional time is also needed to conduct defense investigation, which
3    defense counsel estimates will require a couple of additional months. Defense counsel believes
4    that the failure to grant the above-requested continuance would deny her the reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence.
6           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
7    excluded from this order’s date through and including April 2, 2020, pursuant to 18 U.S.C.
8    §3161 (h)(7)(A)and (B)(iv) (reasonable time to prepare), and General Order 479, Local Code T4,
9    based upon continuity of counsel and defense preparation.
10          Counsel and the defendant also agree that the ends of justice served by the Court granting
11   this continuance outweigh the best interests of the public and the defendant in a speedy trial.
12                                                 Respectfully submitted,
13    Dated: March 2, 2020                          HEATHER E. WILLIAMS
                                                    Federal Defender
14
                                                   /s/ Hannah Labaree
15                                                 HANNAH LABAREE
                                                   Assistant Federal Defender
16                                                 Attorney for Defendant
                                                   Sherwana Lynn Marcus
17
18   Dated: March 2, 2020                          MCGREGOR SCOTT
                                                   United States Attorney
19
                                                   /s/Miriam Hinman
20                                                 MIRIAM HINMAN
                                                   Assistant U.S. Attorney
21                                                 Attorney for Plaintiff
22
23
24
25
26
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue                           -2-
1                                           ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its Order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date of this order, up to and including April 2, 2020,
9    shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the March 5, 2020 status conference shall be continued until April 2, 2020, at 9:30 a.m.
13   Dated: March 2, 2020
14
15
16
                                                             Troy L. Nunley
17                                                           United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue                            -3-
